Exhibit 10.3

 

July 30, 2019

Dr. Mehdi Gasmi

 

Dear Mehdi:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Adverum Biotechnologies, Inc. (the “Company”), is offering to
you to aid in your employment transition.

1.Resignation.  You and the Company acknowledge that you have resigned from your
employment with the Company and the Company hereby accepts such resignation,
effective as of September 16, 2019 (the “Separation Date”), which shall be your
employment termination date.  On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings.  You
are entitled to these payments regardless of whether or not you sign this
Agreement.

2.Separation Benefits.  If you timely sign this Agreement, allow the releases
set forth herein to become effective, and remain in compliance with all
obligations contained in this Agreement, then the Company will provide you with
the following severance benefits, which you acknowledge and agree supersede and
extinguish all severance rights that you have under the Change in Control and
Severance Agreement between you and the Company:

(a)Severance Pay.  The Company will pay you the equivalent of nine (9) months of
your base salary in effect as of the Separation Date, subject to standard
payroll deductions and withholdings (“Severance Pay”).  Your Severance Pay will
be paid over a nine (9) month period on the Company’s standard payroll
schedule.  The Severance Pay will commence within thirty (30) days following the
earlier of (i) the termination of the Consulting Agreement referenced in Section
2 (c), or (ii) the reduction of the consulting services rendered pursuant to the
terms of the Consulting Agreement to eight (8) hours or fewer per week (measured
on a rolling monthly basis) (the “First Payroll Date”).

(b)Accelerated Vesting.  The Company will accelerate the vesting of the PSUs
granted to you in June 2018 such that 100% of such shares become vested,
effective as of the First Payroll Date.

(c)Consulting Agreement.  Effective as of the Separation Date, the Company and
CLINVECSOLUTIONS, LLC, a limited liability company of which you are the managing
member, shall enter into the Consulting Agreement attached hereto as Exhibit
A.  

(d)Board Appointment.  Effective as of the Separation Date, the Company shall
cause the Board of Directors (the “Board”) to appoint you as a Class III member
of the Board.  Should you be elected to a position on the Board, you and the
Company acknowledge that: (i) you

 

 

206828269 v9

--------------------------------------------------------------------------------

will receive the typical compensation provided to non-employee Board members
(provided you are not an employee at the time), except that you will not be
eligible for the standard initial equity grant made to new directors; (ii) you
will not be entitled to serve on any Board committees; and (iii) you are not
guaranteed to be reelected to the Board at the end of each term, nor are you
guaranteed to be nominated by the Board for reelection.  

(e)Prorated Bonus.  The Company will permit you to remain eligible for a 2019
bonus, prorated to the Separation Date, to be awarded subject to the standard
terms and conditions (except with respect to the requirement that you remain
employed through the calendar year in order to be eligible for a bonus), and
paid at the same time as when bonuses are paid to the executive team.

3.Equity Awards.  Except as otherwise provided herein, your outstanding
time-based stock options and restricted stock units will continue to vest during
the period you serve as a Board member, will cease vesting in the event you
resign from the Board, and will continue to be governed by the terms of your
option agreements with the Company and the applicable equity plan.  If you are
not nominated for re-election to the Board at the 2020 annual meeting for any
reason, then as of the date of the 2020 annual meeting, provided your equity
interests are still vesting at the time and vesting has not ceased pursuant to
the terms of the following sentence, then all of your then-unvested time-based
equity will be subject to acceleration as of the First Payroll Date (or the date
of the 2020 annual meeting if later).  Notwithstanding anything to the contrary
set forth herein, if the Consulting Agreement is terminated by Consultant (as
that term is defined in the Consulting Agreement) for any reason within the
first six (6) months of the term of the Consulting Agreement, or if the Company
terminates the Consulting Agreement for Cause (as defined therein) within the
first six (6) months of the term of the Consulting Agreement, then the vesting
of your outstanding time-based stock options and restricted stock units will
immediately cease (regardless of whether you remain on the Board), any unvested
outstanding time-based stock options and restricted stock units will terminate,
and you will not be eligible for any accelerated vesting in the event you are
not nominated for re-election to the Board at the 2020 annual meeting .

4.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options.

5.Expense Reimbursements. You agree that, within ten days after the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement.  The Company will reimburse you for these
expenses pursuant to its regular business practice.

6.Return of Company Property.  By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof, in whole or in part) and other Company property in your
possession or control, including, but not

 

 

206828269 v9

--------------------------------------------------------------------------------

limited to: (a) all Company files, computer files and any and all other
computer-recorded and electronically-recorded information; (b) all notes,
correspondence, email, memoranda, notebooks (including laboratory notebooks),
drawings, sketches, blueprints, flow charts, records, reports, studies,
analyses, plans, forecasts, compilations of data, agreements, proposals, joint
ventures, financial and operational information, legal files and information,
information regarding suppliers, research and development information, sales and
marketing information and contact lists, personnel information, contact
directories or information, and specifications, code, software, databases,
computer related information (including but not limited to computer files and
email); (c) all tangible property and equipment (including, but not limited to,
devices, cellular telephones, facsimile machines, mobile telephones, servers,
product samples, sales stock, computer equipment of any kind, and related
materials), credit cards, entry cards, identification badges, and keys; and (d)
any materials of any kind that contain or embody any proprietary or confidential
information of the Company and its affiliated entities (and all reproductions
thereof in whole or in part); provided, however, that you are entitled to retain
possession of any Company property required for you to perform services pursuant
to the terms of the Consulting Agreement (including your Company laptop) or to
perform Board services.  

7.Nondisparagement.  You agree not to disparage the Company and its officers,
directors, employees, stockholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations,
and the Company agrees (through its officers and directors) not to disparage you
in any manner likely to be harmful to your personal or professional reputations;
provided that both you and the Company may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.  In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain you in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.

8.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.  In addition, you agree to voluntarily cooperate with
the Company if you have knowledge of facts relevant to any existing or future
litigation or arbitration initiated by or filed against the Company by making
yourself reasonably available without further compensation for interviews with
the Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.

9.Proprietary Information Obligations.  You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions
Assignment Agreement, including your obligations not to use or disclose any
confidential or proprietary information of the Company.  A copy of that
agreement is attached hereto as Exhibit B.

 

 

206828269 v9

--------------------------------------------------------------------------------

10.No Admissions.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11.Release of Claims.

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities,  and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).  

(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA and that the consideration
given for such waiver is in addition to anything of value to which you are
already entitled.  You further acknowledge that you have been advised, as
required by the ADEA, that:  (i) your waiver and release do not apply to any
rights or claims that may arise after the date that you sign this Agreement;
(ii) you should consult with an attorney prior to signing this Agreement
(although you may choose voluntarily not to do so); (iii) you have 21 days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (iv) you have seven days following the date you sign this Agreement to
revoke your acceptance (by providing written notice of your revocation to me);
and (v) this Agreement will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after
you sign this Agreement.

(d)Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which includes
claims that may be unknown to you at present, you

 

 

206828269 v9

--------------------------------------------------------------------------------

acknowledge that you have read and understand Section 1542 of the California
Civil Code, which reads as follows:  “A general release does not extend to
claims that the creditor or releasing party does not know or suspect to exist in
his or her favor at the time of executing the release and that, if known by him
or her, would have materially affected his or her settlement with the debtor or
released party.”  You hereby expressly waive and relinquish all rights and
benefits under that section and any law of any other jurisdiction of similar
effect with respect to your release of any unknown or unsuspected claims herein.

(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights that are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement.  You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.  You understand that nothing in this Agreement limits your ability to
file a charge or complaint with any governmental agency, communicate with any
government agency, or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information without notice to the Company.  While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any claims that you have released and any rights you
have waived by signing this Agreement.

12.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

13.Section 409A.  The payments and benefits under this Agreement are intended to
qualify for exemptions from the application of Section 409A of the Internal
Revenue Code (“Section 409A”), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
not so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A to the extent necessary to avoid
taxation under Section 409A.   Your right to receive any installment payments
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment shall at all times be considered a
separate and distinct payment. With respect to reimbursements or in-kind
benefits provided to you hereunder that are not exempt from Section 409A, the
following rules shall apply: (a) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any one of taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefit to
be provided in any other taxable year, (b) in the case of any reimbursements of
eligible expenses, reimbursement shall be made on or before the last day of the
taxable year following the taxable year in which the expense was incurred; and
(c) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

 

206828269 v9

--------------------------------------------------------------------------------

14.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, you and the Company agree
that any and all disputes, claims, or causes of action arising from or relating
to the enforcement, breach, performance or interpretation of this Agreement,
your employment, or the termination of your employment, shall be resolved to the
fullest extent permitted by law by final, binding and confidential arbitration,
by a single arbitrator, in San Diego County, California, conducted by JAMS under
the applicable JAMS employment rules.  By agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding.  The arbitrator
shall:  (i) have the authority to compel adequate discovery for the resolution
of the dispute and to award such relief as would otherwise be permitted by law;
and (ii) issue a written arbitration decision, to include the arbitrator’s
essential findings and conclusions and a statement of the award.  The arbitrator
shall be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law.  The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required if
the dispute were decided in a court of law.  Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.  

15.Miscellaneous.  This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable
in a manner consistent with the intent of the parties insofar as possible under
applicable law.  This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California without regard to conflict of laws principles.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have 21 days to decide whether you would like to accept
this Agreement, and the Company’s offer contained herein will automatically
expire if you do not sign and return it within this timeframe.




 

 

206828269 v9

--------------------------------------------------------------------------------

We wish you the best in your future endeavors.

Sincerely,

 

By:

/s/ Leone Patterson

 

Leone Patterson

 

Chief Executive Officer

 

I have read, understand and agree fully to the foregoing Agreement:

 

/s/ Mehdi Gasmi

Dr. Mehdi Gasmi

 

31 JUL 2019

Date

 

 

 

 

 

206828269 v9

--------------------------------------------------------------------------------

Exhibit A

Consulting Agreement

Effective Date: September 16, 2019

This Consulting Agreement (the “Agreement”) is made as of the Effective Date set
forth above by and between Adverum Biotechnologies, Inc. (“Client”), and
CLINVECSOLUTIONS, LLC (“Consultant”).

1.Engagement of Services.  Consultant shall perform the services (the
“Services”) described in the Project Assignment attached to this Agreement as
Exhibit 1 (the “Project Assignment”).  Except as otherwise provided in the
Project Assignment, Consultant will be free of control and direction from the
Client (other than general oversight and control over the results of the
Services), and will have exclusive control over the manner and means of
performing the Services, including the choice of place and time.  Consultant
will provide, at Consultant’s own expense, a place of work and all equipment,
tools and other materials necessary to complete the Services; however, to the
extent necessary to facilitate performance of the Services, Client may, in its
discretion, make certain of its equipment or facilities available to Consultant
at Consultant’s request.  While on the Client’s premises, Consultant agrees to
comply with Client’s then-current access rules and procedures, including those
related to safety, security and confidentiality.  Consultant agrees and
acknowledges that Consultant has no expectation of privacy with respect to
Client’s telecommunications, networking or information processing systems
(including stored computer files, email messages and voice messages) and that
Consultant’s activities, including the sending or receiving of any files or
messages, on or using those systems may be monitored, and the contents of such
files and messages may be reviewed and disclosed, at any time, without notice.

2.Compensation.  Consultant will be compensated as set forth in the Project
Assignment.  Consultant will be reimbursed only for expenses that are expressly
provided for the Project Assignment or that have been approved in advance in
writing by Client, provided Consultant has furnished such documentation for
authorized expenses as Client may reasonably request.  Payment of Consultant’s
fees and expenses will be in accordance with the Project Assignment.  Upon
termination of this Agreement for any reason, Consultant will be paid fees on
the basis stated in the Project Assignment for work that has been completed.
Unless otherwise provided in the Project Assignment, payment to Consultant of
undisputed fees will be due 30 days following Client’s receipt of an invoice
that contains accurate records of the work performed that are sufficient to
substantiate the invoiced fees.

3.Ownership of Work Product.  Consultant hereby irrevocably assigns to Client
all right, title and interest worldwide in and to any deliverables specified in
the Project Assignment and to any ideas, concepts, processes, discoveries,
developments, formulae, information, materials, improvements, designs, artwork,
content, software programs, other copyrightable works, and any other work
product created, conceived or developed by Consultant (whether alone or jointly
with others, including employees or agents of Consultant) for Client during or
before the term of this Agreement, including all copyrights, patents,
trademarks, trade secrets, and other intellectual property rights therein
(collectively, the “Work Product”). Consultant retains no rights to use the Work
Product and agrees not to challenge the validity of Client’s ownership of the
Work Product.

1.

 

 

206828269 v9

--------------------------------------------------------------------------------

Consultant agrees to execute, at Client’s request and expense, all documents and
other instruments necessary or desirable to confirm such assignment, including
without limitation, any copyright assignment or patent assignment provided by
the Client. Consultant hereby irrevocably appoints Client as Consultant’s
attorney-in-fact for the purpose of executing such documents on Consultant’s
behalf, which appointment is coupled with an interest. At Client’s request,
Consultant will promptly record any such patent assignment with the United
States Patent and Trademark Office.  Client will reimburse Consultant for any
reasonable out-of-pocket expenses actually incurred by Consultant in fulfilling
its obligations under this section.  Consultant will deliver each item of Work
Product specified in each Project Assignment and disclose promptly in writing to
Client all other Work Product.

4.Other Rights.  If Consultant has any rights, including without limitation
“artist’s rights” or “moral rights,” in the Work Product that cannot be
assigned, Consultant (and its agents) hereby unconditionally and irrevocably
grants to Client an exclusive (even as to Consultant), worldwide, fully paid and
royalty-free, irrevocable, perpetual license, with rights to sublicense through
multiple tiers of sublicensees, to use, reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known or later developed.  In the event that Consultant
has any rights in the Work Product that cannot be assigned or licensed,
Consultant (and its agents) unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against Client or Client’s customers.

5.License to Preexisting IP.  Consultant agrees not to use or incorporate into
Work Product any intellectual property developed by any third party or by
Consultant other than in the course of performing services for Client
(“Preexisting IP”) unless the Preexisting IP has been specifically identified
and described in the applicable Project Assignment. In the event Consultant uses
or incorporates Preexisting IP into Work Product, Consultant hereby grants to
Client a non-exclusive, worldwide, fully-paid and royalty-free, irrevocable,
perpetual license, with the right to sublicense through multiple tiers of
sublicensees, to use, reproduce, distribute, create derivative works of,
publicly perform and publicly display in any medium or format, whether now known
or later developed, such Preexisting IP incorporated or used in Work Product.  

6.Representations and Warranties.  Consultant represents and warrants that: (a)
the Services will be performed in a professional manner and in accordance with
the industry standards and the Work Product will comply with the requirements
set forth in the Project Assignment, (b) the Work Product will be an original
work of Consultant, (c) Consultant has the right and unrestricted ability to
assign the ownership of Work Product to Client as set forth in Section 3
(including without limitation the right to assign the ownership of any Work
Product created by Consultant’s employees or contractors), (d) neither the Work
Product nor any element thereof will infringe upon or misappropriate any
copyright, patent, trademark, trade secret, right of publicity or privacy, or
any other proprietary right of any person, whether contractual, statutory or
common law, (e) Consultant has an unqualified right to grant to Client the
license to Preexisting IP set forth in Section 5, (f) none of the Work Product
incorporates any software code licensed under the GNU General Public License or
Lesser General Public License or any other license that, by its terms, requires
or conditions the use or distribution of such code on the disclosure, licensing,
or distribution of any source code owned or licensed by Client, except as
expressly agreed by the

2.

 

 

206828269 v9

--------------------------------------------------------------------------------

Client in writing, and (g) Consultant will comply with all applicable federal,
state, local and foreign laws governing self-employed individuals, including
laws requiring the payment of taxes, such as income and employment taxes, and
social security, disability, and other contributions.  Consultant further
represents and warrants that Consultant is self-employed in an independently
established trade, occupation, or business; maintains and operates a business
that is separate and independent from Client’s business; holds himself or
herself out to the public as independently competent and available to provide
applicable services similar to the Services; has obtained and/or expects to
obtain clients or customers other than Client for whom Consultant performs
services; and will perform work for Client that Consultant understands is
outside the usual course of Client’s business.  Consultant agrees to indemnify
and hold Client harmless from any and all damages, costs, claims, expenses or
other liability (including reasonable attorneys’ fees) arising from or relating
to the breach or alleged breach by Consultant of the representations and
warranties set forth in this Section 6.

7.Independent Contractor Relationship.  Consultant’s relationship with Client is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship between Client and any of Consultant’s employees or
agents.  Consultant is not authorized to make any representation, contract or
commitment on behalf of Client.  Consultant (if Consultant is an individual) and
Consultant’s employees will not be entitled to any of the benefits that Client
may make available to its employees, including, but not limited to, group health
or life insurance, profit-sharing or retirement benefits.  Because Consultant is
an independent contractor, Client will not withhold or make payments for social
security, make unemployment insurance or disability insurance contributions, or
obtain workers’ compensation insurance on behalf of Consultant. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of Services and receipt of fees under
this Agreement.  Consultant is solely responsible for, and must maintain
adequate records of, expenses incurred in the course of performing Services
under this Agreement.  No part of Consultant’s compensation will be subject to
withholding by Client for the payment of any social security, federal, state or
any other employee payroll taxes.  Client will regularly report amounts paid to
Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law.  If, notwithstanding the foregoing, Consultant is reclassified
as an employee of Client, or any affiliate of Client, by the U.S. Internal
Revenue Service, the U.S. Department of Labor, or any other federal or state or
foreign agency as the result of any administrative or judicial proceeding,
Consultant agrees that Consultant will not, as the result of such
reclassification, be entitled to or eligible for, on either a prospective or
retrospective basis, any employee benefits under any plans or programs
established or maintained by Client.

8.Confidential Information.  During the term of this Agreement and thereafter
Consultant (i) will not use or permit the use of Client’s Confidential
Information in any manner or for any purpose not expressly set forth in this
Agreement, (ii) will hold such Confidential Information in confidence and
protect it from unauthorized use and disclosure, and (iii) will not disclose
such Confidential Information to any third parties except as set forth in this
section and in Section 9 below. Consultant will protect Client’s Confidential
Information from unauthorized use, access or disclosure in the same manner as
Consultant protects its own confidential information of a similar nature, but in
no event will it exercise less than reasonable care.

3.

 

 

206828269 v9

--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between Client and Consultant, nothing in this Agreement
shall limit Consultant’s right to report possible violations of law or
regulation with any federal, state, or local government agency. “Confidential
Information” as used in this Agreement means all information disclosed by Client
to Consultant, whether during or before the term of this Agreement, that is not
generally known in the Client’s trade or industry and will include, without
limitation:  (a) concepts and ideas relating to the development and distribution
of content in any medium or to the current, future and proposed products or
services of Client or its subsidiaries or affiliates; (b) trade secrets,
drawings, inventions, know-how, software programs, and software source
documents; (c) information regarding plans for research, development, new
service offerings or products, marketing and selling, business plans, business
forecasts, budgets and unpublished financial statements, licenses and
distribution arrangements, prices and costs, suppliers and customers; (d)
existence of any business discussions, negotiations or agreements between the
parties; and (e) any information regarding the skills and compensation of
employees, contractors or other agents of Client or its subsidiaries or
affiliates.  Confidential Information also includes proprietary or confidential
information of any third party who may disclose such information to Client or
Consultant in the course of Client’s business.  Confidential Information does
not include information that (x) is or becomes a part of the public domain
through no act or omission of Consultant, (y) is disclosed to Consultant by a
third party without restrictions on disclosure, or (z) was in Consultant’s
lawful possession without obligation of confidentiality prior to the disclosure
and was not obtained by Consultant either directly or indirectly from
Client.  In addition, this section will not be construed to prohibit disclosure
of Confidential Information to the extent that such disclosure is required by
law or valid order of a court or other governmental authority; provided,
however, that Consultant will first have given notice to Client and will have
made a reasonable effort to obtain a protective order requiring that the
Confidential Information so disclosed be used only for the purposes for which
the order was issued.  All Confidential Information furnished to Consultant by
Client is the sole and exclusive property of Client or its suppliers or
customers.  Upon request by Client, Consultant agrees to promptly deliver to
Client the original and any copies of the Confidential Information.
Notwithstanding the foregoing nondisclosure obligations, pursuant to 18 U.S.C.
Section 1833(b), Consultant will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

9.Consultant’s Employees, Consultants and Agents.  Consultant shall have the
right to disclose Confidential Information only to those of its employees,
consultants, and agents who have a need to know such information for the purpose
of performing Services and who have entered into a binding written agreement
that is expressly for the benefit of Client and protects Client’s rights and
interests in and to the Confidential Information to at least the same degree as
this Agreement. Client reserves the right to refuse or limit Consultant’s use of
any employee, consultant or agent or to require Consultant to remove any
employee, consultant or agent already engaged in the performance of the
Services.  Client’s exercise of such right will in no way limit Consultant’s
obligations under this Agreement.

4.

 

 

206828269 v9

--------------------------------------------------------------------------------

10.Term and Termination.  

10.1Term.  The term of this Agreement (“Term”) is for six (6) months from the
Effective Date set forth above, ending as of March 16, 2020, subject to earlier
termination as set forth in Section 10.2.  

10.2Termination.  Consultant may terminate this Agreement at any time upon
written notice to Client.  Client may terminate this Agreement only for Cause,
upon written notice to Consultant.  For purposes of this Agreement, Cause shall
be defined as follows:  (a) acceptance by Consultant (or its managing member,
Mehdi Gasmi (“Gasmi”)) of competitive employment, consulting, or board
membership, as determined by Client in its discretion; (b) Gasmi’s material
violation of his fiduciary duties as a Board member or his proprietary
information agreement; or (c) Consultant’s material failure to perform the
Services.

10.3The rights and obligations contained in Sections 3 (“Ownership of Work
Product”), 4 (“Other Rights”), 5 (“License to Preexisting IP”), 6
(“Representations and Warranties”),  8 (“Confidential Information”) and 12
(“Arbitration of All Disputes”) will survive any termination or expiration of
this Agreement.

11.No Conflicts; Competition.  During the Term, Consultant and Gasmi will
refrain from any activity, and will not enter into any agreement or make any
commitment, that is inconsistent or incompatible with their obligations under
this Agreement, including Consultant’s ability to perform the Services. 
Consultant represents and warrants that Consultant is not subject to any
contract or duty that would be breached by Consultant’s entering into or
performing Consultant’s obligations under this Agreement or that is otherwise
inconsistent with this Agreement.  Consultant and Gasmi further agree to refrain
from any work (whether as an employee, consultant, advisor or owner) for any
entity that is engaged in competition with Client, and Consultant further agrees
that it shall terminate this Agreement immediately upon Gasmi accepting any
employment, consulting or advisory relationship with any competitor of
Client.  Consultant further agrees during the Term to notify Client in advance
before Gasmi accepts any employment or consulting relationship with any third
party so that Client may assess, in its sole discretion, whether such entity is
competitive with Client.  

12.Arbitration of All Disputes. To ensure the rapid and economical resolution of
disputes that may arise between Consultant and Client, both Consultant and
Client mutually agree that any and all disputes, claims, or causes of action, in
law or equity, including but not limited to statutory claims, arising from or
relating to the enforcement, breach, performance, or interpretation of this
Agreement, the relationship between Client and Consultant, or the termination of
that relationship, shall be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. § 1-16, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS or its successor in San Diego County,
California, under JAMS’ then applicable rules and procedures for employment
disputes before a single arbitrator (available upon request and also currently
available at http://www.jamsadr.com/rules-employment-arbitration/. By agreeing
to this arbitration procedure, both Consultant and Client waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  In addition, all claims, disputes, or causes of action under this
section, whether by Consultant or Client, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in

5.

 

 

206828269 v9

--------------------------------------------------------------------------------

any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity.  The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding.  To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.  This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation, claims brought pursuant to the California Private Attorneys General
Act of 2004, as amended, to the extent such claims are not permitted by
applicable law to be submitted to mandatory arbitration (collectively, the
“Excluded Claims”).  In the event Consultant or Client intend to bring multiple
claims, including one of the Excluded Claims listed above, the Excluded Claims
may be publicly filed with a court, while any other claims will remain subject
to mandatory arbitration.  Consultant and Client both have the right to be
represented by legal counsel at any arbitration proceeding, at each party’s own
expense. Questions of whether a claim is subject to arbitration under this
agreement shall be decided by the arbitrator.  Likewise, procedural questions
that grow out of the dispute and bear on the final disposition are also matters
for the arbitrator.  The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written statement signed by
the arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
shall be authorized to award all relief that Consultant and Client would be
entitled to seek in a court of law.  The arbitrator shall have the sole and
exclusive authority to determine whether a dispute, claim or cause of action is
subject to arbitration under this section and to determine any procedural
questions that grow out of such disputes, claims or causes of action and bear on
their final disposition.  Client shall pay all JAMS arbitration fees in excess
of the administrative fees that Consultant would be required to pay if the
dispute were decided in a court of law. Nothing in this letter agreement is
intended to prevent either Consultant or Client from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

13.Successors and Assigns.  Consultant may not subcontract or otherwise delegate
or assign this Agreement or any of its obligations under this Agreement without
Client’s prior written consent.  Any attempted assignment in violation of the
foregoing will be null and void. Subject to the foregoing, this Agreement will
be for the benefit of Client’s successors and assigns, and will be binding on
Consultant’s assignees.

14.Notices.  Any notice required or permitted by this Agreement will be in
writing and will be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice will be sent to the addresses set forth
below or such other address as either party may specify in writing.

6.

 

 

206828269 v9

--------------------------------------------------------------------------------

15.Governing Law.  This Agreement will be governed in all respects by the laws
of the United States of America and by the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different jurisdiction.

16.Severability.  Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement will not be
affected or impaired thereby.

17.Waiver.  The waiver by Client of a breach of any provision of this Agreement
by Consultant will not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

18.Injunctive Relief for Breach.  Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Client for
which there will be no adequate remedy at law; and, in the event of such breach,
Client will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

19.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.  The
terms of this Agreement will govern all services undertaken by Consultant for
Client; provided, however, that in the event of any conflict between the terms
of this Agreement and any Project Assignment, the terms of the applicable
Project Assignment will control, provided that the Project Assignment
specifically calls out the applicable Section number of this Agreement to be
superseded and has been signed by an authorized officer of Client.  This
Agreement may only be changed or amended by mutual agreement of authorized
representatives of the parties in writing.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

[Remainder of page intentionally left blank]




7.

 

 

206828269 v9

--------------------------------------------------------------------------------

The parties have executed this Agreement as of the Effective Date.

 

CLIENT:

 

 

 

Adverum Biotechnologies, Inc.

 

 

 

By:

/s/ Leone Patterson

 

 

 

 

 

Name:

Leone Patterson

 

 

Title:

CEO

 

 

 

 

Email:

lpatterson@adverum.com

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

CLINVECSOLUTIONS, LLC

 

/s/ Mehdi Gasmi

 

By:  Mehdi Gasmi, Managing Member

 

 

 

 

 

Email

 

 

 

Address:

 

 

 

 

 

 

 

 

For copyright registration purposes only, Consultant must provide the following
information for Gasmi:

Date of Birth:____________________________

Nationality or domicile:  

8.

 

 

206828269 v9

--------------------------------------------------------------------------------

EXHIBIT 1

Project Assignment #1 Under Consulting Agreement

Dated: September 16, 2019

Project:

Consultant will provide Client with consulting services in any area of
Consultant’s expertise, as requested by Client’s CEO.  All services shall be
performed by Mehdi Gasmi.

 

Schedule of Work:

Consultant will provide forty (40) hours per month in Services (or more if
requested by the Client, not to exceed 60 hours per month).  

Fees and Reimbursement:

Cash Fee: $700 per hour

Consultant will be reimbursed for third party expenses (at cost) if approved in
writing in advance by Client.  Consultant may be required to travel to Client’s
offices from time to time and travel expenses will be reimbursed.

Consultant will invoice Client monthly for services and expenses and will
provide such reasonable receipts or other documentation of expenses as Client
might request, including copies of time records.  Client will be invoiced on the
first day of each month for services rendered and expenses incurred during the
previous month.

COBRA Payments:

If Gasmi timely elects continued coverage under COBRA, Client will pay Gasmi’s
COBRA premiums to continue Gasmi’s coverage (including coverage for eligible
dependents, if applicable) (“COBRA Premiums”) through June 2020; provided,
however, that these payments shall cease if Gasmi becomes eligible for health
insurance benefits through a subsequent employer.

 




1.

 

 

206828269 v9

--------------------------------------------------------------------------------

The parties have executed this Project Assignment as of the date first written
above.

 

 

CLIENT:

 

 

 

Adverum Biotechnologies, Inc.

 

 

 

By:

/s/ Leone Patterson

 

 

 

 

 

Name:

Leone Patterson

 

 

Title:

CEO

 

 

 

 

 

CONSULTANT:

 

CLINVECSOLUTIONS, LLC

 

 

 

 

By:

/s/ Mehdi Gasmi

 

 

 

 

 

Name:

Mehdi Gasmi

 

 

Title:

Managing Member

 

1.

 

 

206828269 v9